DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 7/13/2022.  
Claims 1, 3, 6, 9-10, 13-15, 17, 19, 21, 24-26, 28, 34, 36 and 39 are pending.
Claim 1 and 3 have been amended.
Applicant’s election without traverse of group I, claims 1 and 3, randomized G and A and 18 nucleotides in the reply filed on 4/7/2022. is acknowledged.
Claims 6, 9-15, 17, 19, 21, 254-26, 28, 34, 36, 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.  The response request rejoinder of other claims depending from claim 1.  This argument has been thoroughly reviewed but is not considered persuasive as the independent claim lacks unity of invention.
The prior 112(b) rejection has been withdrawn in view of the amendment.
The prior art rejections have been withdrawn in view of the amendments to the claims.
The prior claim objections have been withdrawn in view of the amendments.
Priority
	The instant application was filed 11/07/2019 and  is a national stage entry of PCT/US2018/032044  with an international filing date: 05/10/2018 and claims priority from provisional application 62504900, filed 05/11/2017.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 is objected to as it recites “Guanine” and “Adenine.’ Guanine and Adenine are not proper nouns or the first word of the claim, and thus do not need to be capitalized.
Claim 3 is objected to as it depends from claim 1.
 Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (.KOREAN JOURNAL OF ENTOMOLOGY Vol. 33, No. 4, pp. 237~240, December 2003)
The specification provides no limiting definition of what is required of a SBP, but has been amended to require it is a homopolymer.  The specification does not teach a definition of homopolymer. Thus the broadest reasonable interpretation  of SBP is any nucleic acid sequence that contains any homopolymer of a nucleotide or repeats of a single repeat unit such as (ATG)n. 
Further the first region is at least 12 nucleotides in length and comprises at least on sequence of randomized adenine and guanine. The specification teaches no definition of randomized.  
With regards to claim 1 and3, Kim teaches 
5-GAGAGAGAGAGAGA GAGAGAACTAGTCTCGAGT18-3
	The 5’ of the sequence contain more than 12 nucleotides of G and A that are random as it ends in an AACTAGTCTCGAG.  And the 3’ end has homopolymer of  thymine of 18 nucleotides and thus anticipates the claims.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamberov (US patent 8,206,913)
The specification provides no limiting definition of what is required of a SBP, but has been amended to require it is a homopolymer.  The specification does not teach a definition of homopolymer. Thus the broadest reasonable interpretation  of SBP is any nucleic acid sequence that contains any homopolymer of a nucleotide or repeats of a single repeat unit such as (ATG)n. 
Further the first region is at least 12 nucleotides in length and comprises at least on sequence of randomized adenine and guanine. The specification teaches no definition of randomized.  
With regards to claim 1, Kamberov teaches the use of primers with a variable region comprising adenine and guanine that is degenerate amongst primers (claim 1).  Kamberov teaches the variable region can be between 4 and 20 nucleotides (claim 14).
 Kamberov claims adding a poly cytosine or poly guanine to the sequences amplified in claim 1.(claims 6-11)
Kamberov suggests making the nucleic acids with poly G or polyC, but does not specifically teach the population of sequences with random (variable G, A) and homopolymeric sequences.
  	However, Kamberov teaches, “As described in U.S. Patent Application 20030143599, hereby incorporated by reference in its entirety, genomic DNA libraries flanked by homo-polymeric tails consisting of G/C base paired double stranded DNA, or poly-G single stranded 3-extensions, are suppressed in their amplification capacity with poly-C primer. This suppression is caused by reduced priming efficiency at poly G region because of formation of alternative G-quartet-like secondary structure within this sequence and it does not depend on the size of DNA amplicons, in contrast to well known "suppression PCR" that results from "pan-like" double-stranded structures formed by self-complementary adaptors and as a result strongly depends on the size of DNA fragments having been more prominent for shortest amplicons (Siebert et al., 1995; US005759822A). This suppression effect is diminished for a targeted site when balanced with a second site-specific primer, whereby amplification of a plurality of fragments containing the unique priming site and the universal terminal sequence are amplified selectively using a specific primer and a poly-C primer, for instance primer C.sub.10. Those skilled in the art will recognize that genomic complexity may dictate the requirement for sequential or nested amplifications to amplify a single species of DNA to purity from a complex WGA library.” (example 9)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to add poly C or poly G to the end of nucleic acids with variable (random) guanine/adenine regions.  The artisan would be motivated to add the poly C or poly G to either suppress further amplification or allow for further amplification.  The artisan would have a reasonable expectation of success as the artisan is merely following the teachings of the prior art.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634